Title: To James Madison from John Dawson, 7 November 1791
From: Dawson, John
To: Madison, James


Dear Sir!
Richmond Novr. 7th. 1791
By the public papers I observe that you have arriv’d in Philadelphia, & I trust in good health.
It is very doubtful whether the present will be a very long or short session of the general assembly. The commissioners appointed to prepare & report on the laws of the state have not yet come forward—but it is said they will in a few days. Shoud this business be gone into, it will take up much time—shoud it not there is very little to do.
The Indiana claims will be taken up on tomorrow in comme. of the whole, & will I think be soon finishd, as I find most of the members are in favour of the Law of 79.
The division of the state into districts to elect members to the low house of congress is a subject that will take up some time & be attended with debates probably more interesting to the speakers than to the hearers. The bill will be reported tomorrow.
The strange & indelicate case of Mrs. Turnbull will be examind on the 25t. Mr. Henry is his advocate—Mr. Marshall hers. They are to appear at the bar of the house. The opinions of gentlemen are suspended, & will be govern’d by the proofs, which they think ought to be the best that the nature of the case will admit of.
I shall be very happy to hear from you, & am with real esteem yr. friend & Sert
J Dawson
